DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with the Applicant’s representative, Gregory Montone (Reg. No. 28,141), on 25 May 2021 and authorized by the Applicant’s on 28 May 2021.
In the claims: 
Claims 1 and 16 are amended as follows:
1.    (Currently Amended) A computer-implemented method comprising: 
receiving, by a computing device, an image as part of a request to receive information regarding an object in the image, wherein the image is received via an application hosted by a user device;
identifying, by the computing device, the object in the image; 
determining, by the computing device, a user intent based on identifying the object, wherein the determining the user intent is based on at least one selected from the group consisting of:
search trends associated with the object, 

a type of the object, and 
a condition of the object; 
generating, by the computing device, a search query based on the identifying the object and the user intent;
executing, by the computing device, the search query, wherein the executing includes accessing one or more blockchain-based databases storing metadata; and
returning, by the computing device, results to the search query, wherein the returning the results includes presenting the search results within the application and overlaid on or around the image within a user interface of the user device,
wherein the user intent is based on 

16.    (Currently Amended) The computer-implemented method of claim 1, wherein the user intent is based on a context in which the object is found in the image.
Examiner's Comment 35 U.S.C. 101
The Examiner interprets the “computer readable storage medium” recited in claim 7 does not include transitory signals per se in view of the Applicant’s specification at paragraph 0017; therefore, claim 7 and its respective dependent claims are statutory under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-18 and 20 (renumbered as 1-19) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 4, and 7. Specifically, the prior art of record does not teach the features of the claim limitations that include receiving an image as part of a request to receive information regarding an object in the image, generating a search query based on the identifying the object and the user intent, executing the search query, wherein the executing includes accessing one or more blockchain-based databases storing metadata, and returning results to the search query, wherein the returning the results includes presenting the search results within the application and overlaid on or around the image within a user interface of the user device, wherein the user intent is based on a physical condition of the object as recite in claim 1; or determining royalty distributions for the plurality of contributors based on information identifying a first time period that a particular contributor of the plurality of contributors is to receive royalties, and a second time period, following the first time period, that another contributor of the plurality of contributors is to receive royalties, providing information regarding the royalty distributions, displaying an image of an object on a user interface relating to a performance produced by the musical project; and displaying the information regarding the royalty distribution overlaid on or around the image within the user interface of the user device as recited in claim 4; or match the vendor specific metadata to relationships of a user of the user interface, and generate an audience , which includes at least a plurality of the performances in which the displayed object was utilized, using the matched vendor specific metadata, wherein the specific marketing playlist includes the plurality of performances listed in accordance with a predetermined criteria as recited in claim 7 in combination with the other limitations recited in the context of independent claims 1, 4, and 7.
	The closest prior arts of record, RAICHELGAUZ et al. (U.S. PGPUB No. 2020/0226152 A1, hereinafter “RAICHELGAUZ”), teaches a system and method for using multimedia content as search query, Rogers et al. (U.S. PGPUB No. 2018/0039942 A1, hereinafter “Rogers”), teaches a system and method for managing media in distributed data store, the distributed data store may be used to track interests in media, such as to track ownership, management, or royalty interests in media like songs, to provide a mechanism for "Digital Rights Expression" (DRE), and Waldo (U.S. Patent No. 10,140,515 B1) teaches a system and method for generating playlist based on images selected by a user on a computing device.  
However, RAICHELGAUZ does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claim 1. In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the system and method for using multimedia content as search query in combination with the other limitations recited in the context of independent claim 1. Rogers does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claim 4. In addition, the prior art of record does not 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157